United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Gary, IN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-281
Issued: May 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2013 appellant filed a timely appeal from an August 21, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
disability compensation. She also appeals a nonmerit decision dated October 18, 2013 denying
her request for reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant established that she was disabled from May 18 to
July 12, 2013 causally related to her March 19, 2013 work injury; and (2) whether OWCP
properly denied her request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 23, 2013 appellant, then a 57-year-old mail processing clerk, filed a traumatic
injury claim alleging that on March 19, 2013 she sustained injuries when she fell on a curb.
OWCP accepted the claim for a contusion of the left hand.
Appellant submitted claims for compensation (Forms CA-7) requesting compensation for
total disability from May 4 to 17 and May 18 to 31, June 1 to 15 and July 1 to 12, 2013.
In a disability certificate dated June 3, 2013, Dr. I. Benjamin Anigbo, Board-certified in
family practice, listed that appellant was under his care and unable to work from May 13 to
June 16, 2013. He determined that she could return to work on June 17, 2013.
By letter dated June 17, 2013, OWCP advised appellant that the evidence was insufficient
to show disability from employment. It requested that she submit a reasoned opinion from her
attending physician addressing how she was disabled as a result of her accepted work injury.
In a disability certificate dated June 17, 2013, Dr. Anigbo noted that appellant was under
his care and unable to work from June 17 to July 2013. He diagnosed a left palmar wrist
contusion and an exacerbation of left knee arthritis.
By decision dated August 21, 2013, OWCP denied appellant’s claim for compensation
for disability from May 18 to July 12, 2013. It found that the medical evidence was insufficient
to establish that she was unable to work during the claimed period.
On October 7, 2013 appellant requested reconsideration. She maintained that OWCP had
not received all the medical evidence submitted, including the results of x-rays and physical
therapy reports.
By decision dated October 18, 2013, OWCP denied appellant’s request for
reconsideration. It found that she did not submit any evidence or raise an argument sufficient to
warrant reopening her case for further review of the merits under section 8128.
On appeal, appellant contends that on October 7, 2013 she provided OWCP with physical
therapy notes and progress reports from her physician. She described her work injury and related
that she also injured her knee. Appellant indicates that she began physical therapy and initially
was told that she had workers’ compensation but then was told that her injury was not serious
enough.
LEGAL PRECEDENT -- ISSUE 1
The term disability as used in FECA2 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.3 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
2

Id.; 20 C.F.R. § 10.5(f).

3

Paul E. Thams, 56 ECAB 503 (2005).

2

resolved by competent medical evidence.4 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.5 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 The opinion of the
physician must be based on a complete factual and medical background of the claimant,8 must be
one of reasonable medical certainty9 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left hand contusion as the result of a fall on
March 19, 2013. It did not accept any injury to her left knee. Appellant filed claims for
compensation for total disability from May 4 to July 12, 2013. By decision dated October 18,
2013, OWCP found that she had not established disability from employment from May 18 to
July 12, 2013.11 Appellant has the burden to submit reasoned medical evidence sufficient to
establish her claim.12
In a disability certificate dated June 3, 2013, Dr. Anigbo listed that appellant was
disabled from employment from May 13 to June 16, 2013. On June 17, 2013 he diagnosed a left
palmar wrist contusion and an exacerbation of left knee arthritis. Dr. Anigbo noted that
appellant was unable to work from June 17 to July 2013. He listed periods of disability from
May to July 2013 but did not provide any narrative opinion explaining the basis for his opinion
or addressing causal relationship. Medical evidence that does not offer any opinion regarding

4

Id.

5

Id.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

John J. Montoya, 54 ECAB 306 (2003).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

Supra note 7.

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

OWCP has not adjudicated appellant’s claim for compensation from May 4 to 18, 2013.

12

See K.M., Docket No. 13-1406 (issued December 18, 2013).

3

the cause of an employee’s condition is of diminished probative value on the issue of causal
relationship.13
On appeal, appellant contends that she provided OWCP with physical therapy reports and
her physician’s progress notes. As discussed, however, the progress reports from her physician
are insufficient to meet her burden of proof. Further, records from a physical therapist do not
constitute competent medical evidence as a physical therapist is not a physician as defined under
FECA.14
Appellant asserts that she also injured her knee on March 19, 2013. Where a claimant
maintains that, a condition not accepted or approved by OWCP was due to her employment
injury, she bears the burden of proof to establish that the condition is causally related to the
employment injury through the submission of rationalized medical evidence.15 Appellant has not
submitted any evidence addressing the cause of a knee condition and thus has not met her burden
of proof.
Appellant alleged that OWCP initially told her that she was covered by workers’
compensation when she began physical therapy. OWCP’s decision, however, addresses a period
of claimed disability rather than whether her medical treatment is compensable.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,16
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.17 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.18 When a claimant fails to meet one of the above standards, OWCP

13

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conrad Hightower, 54 ECAB 796 (2003).

14

5 U.S.C. § 8101(2); see also D.D., Docket No. 13-1916 (issued February 24, 2014).

15

See JaJa K. Asaramo, 55 ECAB 200, 204 (2004).

16

See supra note 1. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.”
17

20 C.F.R. § 10.606(b)(3).

18

Id. at § 10.607(a).

4

will deny the application for reconsideration without reopening the case for review on the
merits.19
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.20 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.21 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.22
ANALYSIS -- ISSUE 2
On October 7, 2013 appellant requested reconsideration, arguing that she had submitted
medical evidence not reviewed by OWCP, including x-rays and physical therapy reports.
OWCP, however, reviewed all of the medical evidence that it received prior to issuing its
decision. Appellant did not submit any evidence corroborating her allegation that OWCP failed
to review the medical evidence. She did not show that OWCP erroneously applied or interpreted
a specific point of law. Appellant did not identify a specific point of law or show that it was
erroneously applied or interpreted. She did not advance a new and relevant legal argument. The
underlying issue in this case is whether appellant has established that she was disabled from
employment from May 18 to July 12, 2013. As this is a medical issue it must be addressed by
relevant medical evidence.23 A claimant may be entitled to a merit review by submitting
pertinent new and relevant evidence, but appellant did not submit any pertinent new and relevant
medical evidence with her request for reconsideration.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not established that she was disabled from
employment for intermittent dates from May 18 to July 12, 2013. The Board further finds that
OWCP properly denied her request for reconsideration under section 8128.

19

Id. at § 10.608(b).

20

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

21

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
22

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

23

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the October 18 and August 21, 2013 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 23, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

